Case 1:20-cv-22957-RNS Document 136-1 Entered on FLSD Docket 06/14/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION



    SCANZ TECHNOLOGIES, INC.,

                Plaintiff,                    Case No. 20-cv-22957-RNS

    vs.

    JEWMON ENTERPRISES, LLC, et al.,

                Defendants.




                             DECLARATION OF ELAD BOTWIN

             In Support of Supplement to Plaintiff’s Motion for Leave to Amend
Case 1:20-cv-22957-RNS Document 136-1 Entered on FLSD Docket 06/14/2021 Page 2 of 3




                                 DECLARATION OF ELAD BOTWIN

             I, Elad Botwin, declare:

      1. I am an attorney at law duly licensed to practice in the State of Florida and am an

   associate of Squire Law Group, P.A., counsel for Plaintiff Scanz Technologies, Inc. in this

   matter.

      2. I have personal knowledge of the following facts and if called to testify I could and

   would competently testify thereon based upon my personal knowledge.

      3. I was present at the June 11, 2021 deposition of Tim Burr (“Mr. Burr”), CEO and founder

   of Scopic Software, LLC (“Scopic”), providing support for attorney Jeffrey D. Feldman, Esq. in

   conducting the deposition and marshalling the documents presented or produced by Mr. Burr.

      4. I submit this declaration in support of the Supplement to Plaintiff’s Motion for Leave to

   Amend Complaint (DE123) to authenticate the transcript of the deposition of Mr. Burr, given

   that Plaintiff is not yet in possession of the certified version thereof as the deposition occurred

   only two days ago. A true and correct copy of the rough draft of the transcript, which was

   received on June 11, 2021, is filed herewith as Exhibit A. This transcript is equal to my

   recollection of the deposition of Mr. Burr and there is no distance between the transcript and my

   memory of what transpired.

      5. Additionally, I make this declaration to apprise this Court of the fact that, during a meet

   and confer call held on June 12, 2021, in which I participated, Defendants’ counsel orally

   confirmed for the first time that Defendants retained the services of a software developer prior to

   the execution of the License Agreement and prior to negotiations concerning the License

   Agreement. On the evening of June 12, 2021, I sent Defendants an email documenting Plaintiff’s

   recollection of the meet and confer. A true and correct copy of this June 12, 2021 email is

   appended hereto as Exhibit B.
Case 1:20-cv-22957-RNS Document 136-1 Entered on FLSD Docket 06/14/2021 Page 3 of 3




          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

   Dated: June 14, 2021                        __________________________________
                                                     ELAD BOTWIN, ESQ.
